                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


EUGENE SCALIA, Secretary of Labor,
United States Department of Labor,

                     Plaintiff,

               v.
                                                   No. 19-cv-02235-SB
LOCAL 1694, INTERNATIONAL
LONGSHOREMEN’S ASSOCATION,

                     Defendant.


Jesse S. Wenger, David C. Weiss, U.S. ATTORNEY’S OFFICE, Wilmington, Dela-
ware.

                                                           Counsel for Plaintiff.

Lance M. Geren, Kathleen Bichner, O’DONOGHUE & O’DONOGHUE, LLP, New Cas-
tle, Delaware.

                                                         Counsel for Defendant.




                                  MEMORANDUM OPINION




May 13, 2021
BIBAS, Circuit Judge, sitting by designation.

   Unions may establish eligibility requirements for their officers. But they must

give sufficient notice of these rules and apply them evenly. Local 1694 did not do so

in its most recent election. So the Secretary of Labor claims that it must hold a new

one. Because the Secretary has shown that the union violated federal labor law and

that the material facts are not in dispute, I will grant his motion for summary judg-

ment.

                                   I. BACKGROUND

   Local 1694, International Longshoremen’s Association, is a labor organization cov-

ered by the Labor-Management Reporting and Disclosure Act. 29 U.S.C. § 402(i), (j);

Compl. ¶ 6, D.I. 1; Answer ¶ 6, D.I. 18. The Secretary of Labor argues that it violated

the Act during its May 2019 election. Compl. ¶¶ 1, 44–47.

   In February 2010, the union added a new candidate eligibility requirement to its

bylaws: “No person who has been employed as a superintendent, foreman or assistant

foreman within the twenty-four (24) months immediately preceding the nominations

meeting shall be eligible to run for office.” D.I. 34-1, Ex. F, at 9 (emphasis added);

Compl. ¶ 21; Answer ¶ 21. But in the June 2010 election, it did not enforce the 24-

month rule. Instead, it told members that “[n]o person who is employed as a superin-

tendent, foreman, or assistant foreman shall be eligible to hold office.” D.I. 35-1, Ex.

2. Anyone who currently held such a position could immediately resign and be eligi-

ble. Id. In the next officer elections in 2013 and 2016, the union again did not enforce

the rule. Compl. ¶¶ 24–25; Answer ¶¶ 24–25.



                                             2
   Even though the union had not followed the 24-month rule before, it decided to

apply the rule for the first time in its May 2019 election. D.I. 34-1, Ex. A, at 10. In

March, two months before the election, it sent members a notice that included the

eligibility rule. Compl. ¶¶ 26–27; Answer ¶¶ 26–27. And the union disqualified four

members under it. Compl. ¶ 30; Answer ¶ 30. Another member, also a supervisor,

asked the union if he was eligible after getting the notice. D.I. 36, ¶¶ 5, 12–13. A union

official told him that he was not, so he did not run. Id. ¶ 13. But three other members,

who all served in supervisory positions within twenty-four months prior to the elec-

tion, were able to run. Compl. ¶ 31; Answer ¶ 31. One of them was elected; after the

union discovered her ineligibility, it asked her to resign. Compl. ¶¶ 32–33; Answer

¶¶ 32–33.

   After the election, three members—Gary Lewis, Wilbert Harris, and Mahinde

Ogungbuyi—filed protest letters with the union. They complained that the 24-month

rule had unreasonably prevented them from running for office. D.I. 34-1, Exs. L, M,

N. Another member, Benjamin Wing, protested because, after the union sent his nom-

ination acceptance letter to the wrong address, it mistakenly left him off the ballot.

Compl. ¶¶ 35–39; Answer ¶¶ 35–36, 39. The union responded to his protest by retro-

actively deeming him ineligible, claiming that he had a disqualifying criminal convic-

tion under § 504(a) of the Act. Compl. ¶ 40; Answer ¶ 40.

   Each member properly exhausted the union’s internal protest procedures and

timely filed complaints with the Secretary. D.I. 34-1, Ex. B, at 15–16. The Secretary

investigated them and found probable cause that the union violated Title IV of the



                                              3
Act, 29 U.S.C. §§ 481–83, and that the errors may have affected the outcome of the

election. Compl. ¶ 43. He seeks a judgment voiding the results and ordering a new

election under his supervision. Id. at 8. Judge Andrews denied the union’s motion to

dismiss. D.I. 16. Now the Secretary moves for summary judgment. I may grant the

motion if there is no genuine dispute of material fact and if the Secretary is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56(a).

                  II. THE UNION MUST CONDUCT A NEW ELECTION
                       UNDER THE SECRETARY’S SUPERVISION

   Section 401(e) of the Act requires unions to give members a “reasonable oppor-

tunity” to nominate candidates. And every union member in good standing must be

eligible to run and hold office, “subject to section 504 of this title and to reasonable

qualifications uniformly imposed.” 29 U.S.C. § 481(e). The Secretary says the union’s

election violated these requirements in three ways. First, he contends that it did not

give adequate notice of the enforcement of the 24-month rule. Second, he points to

the union’s failure to uniformly apply the rule. Finally, he argues that the Local im-

properly disqualified Wing. The Local disputes only the first alleged violation; it is

silent on the others. It has not raised any genuine dispute of material fact. Nor has it

tried to rebut the presumption that the proven violations could have affected the elec-

tion results. So I must order it to conduct a new election.

   A. The union applied the 24-month rule unreasonably and
      inconsistently

   The Secretary argues that members did not have a “reasonable opportunity” to

comply with the 24-month rule and so become eligible for office. I agree.



                                             4
   “An essential element of reasonableness [of an election qualification] is adequate

advance notice to the membership of the precise terms of the requirement.” Donovan

v. CSEA Local Union 1000, Am. Fed’n of State, Cnty. & Mun. Emps., AFL-CIO, 761

F.2d 870, 875 (2d Cir. 1985) (quoting 29 C.F.R. § 452.53); see also Herman v. N.Y.

Metro Area Postal Union, AFL-CIO, 30 F. Supp. 2d 636, 645–50 (S.D.N.Y. 1998) (find-

ing a Section 401(e) violation where a union did not provide sufficient notice of a fa-

cially reasonable deadline).

   The union did not give adequate notice here. Since adopting the rule in 2010, it

had never enforced it. So even though the rule was in the bylaws, for nine years mem-

bers had no reason to believe the union would follow it. They could not have known

that they had to resign from their supervisory positions in 2017 if they wanted to run

in 2019. The union does not claim that it told members before March 2019 that it

planned to enforce the rule. Two months’ notice of a rule that would require resigna-

tion two years earlier is hardly enough.

   The union tries to create a factual dispute by claiming that the rule was enforced

in 2010, save for its “retroactive component.” Def.’s Br. 13, D.I. 37. But the retroactive

component—that members who served in supervisory positions in the past twenty-

four months are ineligible—is simply the rule itself. And the union’s insistence that

the rule is reasonable is irrelevant. Id. at 12. The Secretary does not challenge the

rule’s substance, only the manner of its enforcement. Similarly, the union’s focus on

previous challenges to the rule is misplaced. Id. at 11. True, the Department of Labor

“blessed” the rule when it was promulgated, so long as it was not applied in that



                                              5
election cycle. Id. at 12; D.I. 38, Ex. K, at 65. But it did not say that all future appli-

cations of the rule would necessarily be reasonable. Indeed, the Department’s refusal

to let the union apply the rule in the first election cycle suggests that it was worried

about the exact notice concern present here. So the current suit, based only on the

May 2019 election, is not “[p]recluded” because the earlier complaints failed. Def.’s

Br. 11.

   Finally, the union insists that Lewis, one of the complainants, is an unreliable

witness because of his longstanding disputes with the union. But the Secretary does

not rely solely on Lewis. See, e.g., D.I. 36 (Ogungbuyi declaration). He is not the lone

source of the undisputed facts that prove the Section 401(e) violation.

   Either way, the union does not—and cannot—argue that it applied the rule “uni-

formly,” as the Act requires. It disqualified multiple members under the rule. Yet it

admits that it let three members run even though they were ineligible under the same

rule. See Hugler v. Local 689, Amalgamated Transit Union, 266 F. Supp. 3d 855, 862

(D. Md. 2017) (finding a violation when a union did not uniformly apply an eligibility

rule). Indeed, the union did not get members’ employment records to check who

served as a supervisor, nor could its corporate designee testify to any system in place

to ensure eligibility. Compl. ¶ 29; Answer ¶ 29; D.I. 34-1, Ex. G, at 60–63. By failing

to apply the rule equally, and not even trying to do so, the union violated the Act.

Wirtz v. Local 191, Int’l Brotherhood of Teamsters, Chauffeurs, Warehousemen &

Helpers of Am., 226 F. Supp. 179, 186 (D. Conn. 1964).




                                              6
   B. The union improperly disqualified Wing

   Union members convicted of certain serious crimes, including rape, cannot hold

office for thirteen years after their conviction or release from prison. 29 U.S.C.

§ 504(a). Under this rule, the union retroactively disqualified Wing, pointing to his

conviction for second-degree unlawful sexual contact. 11 Del. C. § 768; D.I. 10, at 9.

The Secretary argues that this crime is not “rape” for purposes of § 504(a). The union

has no response. I agree with the Secretary.

   Section 504 is a criminal statute; it authorizes criminal penalties. United States

v. Beros, 833 F.2d 455, 466 (3d Cir. 1987). It does not define “rape.” When a federal

criminal statute “use[s] words of established meaning without further elaboration,”

courts look to their common-law definition. Williams v. Att’y Gen., 880 F.3d 100, 105

(3d Cir. 2018). When the Act was passed in 1959, common-law rape was understood

as the commission of sexual intercourse by force and without consent. See United

States v. Rider, 282 F.2d 476, 477 (9th Cir. 1960) (citing Williams v. United States,

327 U.S. 711 (1946)); see also Rape, Black’s Law Dictionary (11th ed. 2019) (def. 1)

(“At common law, unlawful sexual intercourse committed … against [the victim’s]

will.”).

   The definition of second-degree unlawful sexual contact in Delaware is broader: a

person is guilty when he “intentionally has sexual contact with another person who

is less than 18 years of age or causes the victim to have sexual contact with the person

or a third person.” 11 Del. C. § 768. Sexual contact includes “[a]ny intentional touch-

ing” of the victim’s (or with the defendant’s) “anus, breast, buttocks, semen, or geni-

talia,” clothed or unclothed. § 761.
                                             7
   The Secretary urges me to apply the categorical approach: the past conviction can

serve as a qualifying offense under § 504(a) only if its elements match those of the

generic crime. Mathis v. United States, 136 S. Ct. 2243, 2248 (2016). Delaware’s stat-

ute prohibits intentional touching as opposed to sexual intercourse; it is not a cate-

gorical match of rape. The Secretary, however, cites no case that applies the categor-

ical approach to § 504(a). Instead, courts traditionally ask whether the union member

was convicted under a statute that “substantially cover[s] the conduct listed in the

disqualification statute.” United Union of Roofers, Waterproofers & Allied Workers,

Union No. 33 v. Meese, 823 F.2d 652, 655 (1st Cir. 1987) (collecting cases). Even under

this test, Wing’s crime does not qualify. Common-law rape requires forcible penetra-

tion, while unlawful sexual contact requires mere contact. So a conviction for unlaw-

ful sexual contact in Delaware is not a conviction for rape as understood at common

law. Indeed, Delaware charges the latter crime under separate statutes. See 11 Del.

C. §§ 770–73 (covering a person who “intentionally engages in sexual intercourse with

another person”).

   So under either approach, Wing’s conviction is not a qualifying offense under

§ 504(a). The union violated the Act by deeming him ineligible retroactively.

   C. These violations may have affected the election

   If a court finds by a “preponderance of the evidence” that violations may have

affected the electoral results, it must declare the election void and order a new one to

be conducted under the Secretary’s supervision. 29 U.S.C. § 482(c). Once the Secretary

proves that the union violated Section 401, he has established a prima facie case that

the violation may have affected the outcome. Wirtz v. Hotel, Motel & Club Emps.
                                             8
Union, Local 6, 391 U.S. 492, 506–07 (1968). The Secretary has made his required

showing. So the burden shifts to the union to prove otherwise. Id. Its brief is silent on

this point. So I must conclude that any of the three violations may have had an effect.

I will void the results and order the union to run a new election.

                                         * * * * *

   The union violated the Act by applying the 24-month rule unreasonably and dis-

qualifying one of its members improperly. Each violation may have affected the out-

come. So I grant summary judgment for the Secretary. The May 2019 election results

are void, and the union must conduct a new election under the Secretary’s supervi-

sion.




                                             9
